DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 09/01/2022.
•    Claims 1, 9, and 17 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With respect to claims 17-20, these claims recite a computer program product, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation. These claims are interpreted in light of the Specification ([0072-0073]) to be a non-transitory computer readable storage medium.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Argue et al. (US 20140172640 A1), hereinafter Argue, in view of previously cited Do et al. (US 20060087474 A1), hereinafter Do, in view of newly cited Ghose et al. (US 20160342905 A1), hereinafter Ghose.

In regards to claim 1, Argue discloses a method (Argue: [0025]) comprising: 
receiving a user profile and a shopping list for a user at an assistive shopping cart system in a shopping environment (Argue [0091] and Fig. 8 – “an adult loads a shopping list into a controller device…a trip to a particular store is initiated, and information related to the trip including a number and age of particular children going to the store…products from the shopping list are selected and assigned as objects to be sought for each of the children playing the game”; [0031] – “the adult can enter items from a list within the store”);
generating, based on the user profile, the shopping list, and a shopping environment layout, a shopping route for guiding the assistive shopping cart system through the shopping environment (Argue: [0024] – “an augmented reality program for entertaining children in a retail store can include providing an object being sought or a list of objects being sought to a child and…the child is provided navigational instructions to seek out the object being sought”; [abstract] – “displaying though the augmented reality program in-store navigational instructions for each object being sought based upon the in-store location for the object”; [0087] – “In-store navigation instruction module 314 can include a store map/contextual rules for providing navigation instructions”);
guiding, via a navigation module of the assistive shopping cart system, the assistive shopping cart system through the shopping environment along the generated shopping route (Argue: [0024] – “an augmented reality program for entertaining children in a retail store can include providing an object being sought or a list of objects being sought to a child and…the child is provided navigational instructions to seek out the object being sought”; [abstract] – “displaying though the augmented reality program in-store navigational instructions for each object being sought based upon the in-store location for the object”; [0087] – “In-store navigation instruction module 314 can include a store map/contextual rules for providing navigation instructions”); 
detecting one or more user actions in the shopping environment (Argue [0029] –“accelerometers can also be used to track movement”; [0075] – “The accelerometer 290 can be configured to generate an acceleration signal indicative of the motion of the consumer. The acceleration signal can be processed to assist in determining if the consumer has slowed or stopped, tending to indicate that the consumer is evaluating one or more products for purchase”);
detecting adverse user cognitive and physical conditions based on the one or more user actions and the user profile, wherein the adverse user cognitive and physical conditions indicate the user is experiencing a state (Argue: [0030] – “In addition to controlling which child gets which objects to find and/or retrieve, the adult can specify where in the store a child should be allowed to travel, for example, by selecting a number of aisles in the store in which the child should remain and specifying that the child and the adult should be alerted if the child wanders outside of the permitted area”; [0041] – “augmented reality program can include rules to keep the kids in certain parts of the store and away from exits. Alerts to adult and store personnel can be generated if a child gets close to a restricted area”; the examiner notes the conditions are adverse because the activity is not permitted);
sending one or more shopping notifications based on the one or more user actions and the adverse user cognitive and physical conditions to a shopping supervisor (Argue: [0030] – “In addition to controlling which child gets which objects to find and/or retrieve, the adult can specify where in the store a child should be allowed to travel, for example, by selecting a number of aisles in the store in which the child should remain and specifying that the child and the adult should be alerted if the child wanders outside of the permitted area”; [0041] – “augmented reality program can include rules to keep the kids in certain parts of the store and away from exits. Alerts to adult and store personnel can be generated if a child gets close to a restricted area”); and
updating the user profile based on the one or more user actions and the adverse user cognitive and physical conditions (Argue: [0093] and Fig. 9 – “At step 710, a current location of the playing device is read, for example, based upon a GPS reading. At step 712, in-store navigation instructions are loaded to guide the child from the current location to the location of the object being sought. At step 714, the instructions loaded in step 712 are displayed upon the playing device. At step 716, progress of the playing device location as compared to the in-store location of the object is monitored. In step 718, updated navigation instructions are displayed based upon the monitored progress”; [0029] – “a global positioning system (GPS) can be used to augment a measurement of a location of a device. A number of methods are known to locate and track movement of a device within a store”; also [0025], [0041]).
	Argue further discloses tracking the location of the shopping cart (Argue: [0024] – “a display or indication to the location of the adult and/or the location of the adult's shopping cart”) and that a route is the generated shopping route (Argue: [0024]),
	yet Argue does not explicitly teach a shopping route for propelling the assistive shopping cart system through the shopping environment, that guiding the system is via a system motor, wherein assistive shopping cart system provides, via the system motor, self-propulsion and self-routing direction along the generated shopping route; that adverse conditions are detected based on detected biometric conditions comprising at least a user breathing rate and a user pulse; and that the conditions indicate the user is experiencing at least one of fatigue, confusion, or stress. 
However, Do teaches a similar system for routing through a shopping environment (Do: [0022]), including
a shopping route for propelling the assistive shopping cart system through the shopping environment, and that guiding the system is via a system motor, wherein assistive shopping cart system provides, via the system motor, self-propulsion and self-routing direction along the generated shopping route (Do: [0025] – “the server 16 can…recalculate the desired route and/or redirect the customer to the original route”; [0031] – “robotic shopping carts can be provided, which include motorized…components to drive themselves along routes established by server 106”; the examiner notes that a motorized component includes a motor).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the self-propelling cart of Do in the method of Argue because Argue already discloses provision of routes and Do is merely demonstrating that this may be via a self-propelling cart. Additionally, it would have been obvious to have included a shopping route for propelling the assistive shopping cart system through the shopping environment, and that guiding the system is via a system motor, wherein assistive shopping cart system provides, via the system motor, self-propulsion and self-routing direction along the generated shopping route as taught by Do because propulsion technology is well-known and the use of it in a shopping assistance method would have allowed a cart to drive itself pursuant to routes (Do: [0031]).
Additionally, Ghose teaches a similar shopping state sensing method (Ghose: [0033] and Fig. 4), including
that adverse conditions are detected based on detected biometric conditions comprising at least a user breathing rate and a user pulse (Ghose: [0024] – “comprises one or more sensors, for example, physiological sensors, to record or capture one or more parameters…Based on these parameters, one or more vital signs associated with the user may be derived…Vital signs comprises…pulse (heart rate), and breathing rate (respiratory rate)”; [0030] – “capture sensor data such as the pulse rate which is indicative of the stress. The stress level of the user enables…system 100 to assess level of panic.”; [0028] – “when somebody is in panic, it is reflected…in an increased heart-rate”); and
 that the conditions indicate the user is experiencing at least one of fatigue, confusion, or stress (Ghose: [0030] – “capture sensor data such as the pulse rate which is indicative of the stress. The stress level of the user enables…system 100 to assess level of panic.”; [0028] – “when somebody is in panic, it is reflected…in an increased heart-rate”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the conditions of Ghose in the method of Argue because Argue already discloses determining a user state and Ghose is merely demonstrating how the state is detected and what the state is. Additionally, it would have been obvious to have included that adverse conditions are detected based on detected biometric conditions comprising at least a user breathing rate and a user pulse; and that the conditions indicate the user is experiencing at least one of fatigue, confusion, or stress as taught by Ghose because emotion detection is well-known and the use of it in a shopping assistance method would have determined a user behavior in response to a stimuli to better predict user behavior (Ghose: [abstract]; [0028]).

In regards to claim 2, Argue/Do/Ghose teaches the method of claim 1. Argue further discloses that generating the shopping route comprises: determining, from the user profile and the shopping list, one or more destinations in the shopping environment; determining, using the one or more routing frameworks, one or more route options between the one or more destinations; and generating the shopping route using the one or more routing frameworks and the one or more route options (Argue: [0024] – “providing an object being sought or a list of objects being sought to a child…the child is provided navigational instructions to seek out the object being sought”; [0039] – “Rules or parameters for the augmented reality program can be operated based upon the age of the participants. For example, young children too young to be separated from a parent can be assigned objects to his or her scavenger hunt list within a certain distance of the parent's current location or located in the same aisle as the parent. Older children can be assigned objects throughout the entire store”; [0087] – “In-store navigation instruction module 314 can include a store map/contextual rules for providing navigation instructions, for example, directing a child to go around the end of an aisle to get to the next aisle or preventing the child from being directed to walk behind a delicatessen counter to get to the next location”; [0092] – “objects can be assigned one at a time until the shopping list is exhausted”).

In regards to claim 3, Argue/Do/Ghose teaches the method of claim 2. Argue further discloses that the one or more routing frameworks comprise one or more of: minimizing one or more routing distances; prioritizing one or more destinations in the shopping environment; maximizing one or more routing distances; and user monitoring conditions (Argue: [0092] – “objects can be assigned based upon the location of the child in the store at the time the object is assigned. A closest remaining object can be assigned to the child to make the overall distance traveled smaller, thereby speeding progression of the game. A furthest remaining object can be assigned to draw the game out and make the finding of the next object more interesting for the child”; [0039] – “young children too young to be separated from a parent can be assigned objects to his or her scavenger hunt list within a certain distance of the parent's current location or located in the same aisle as the parent. Older children can be assigned objects throughout the entire store”).

In regards to claim 4, Argue/Do/Ghose teaches the method of claim 2. Argue further discloses receiving a shopping route exception; determining, using the one or more routing frameworks and based on the shopping route exception, one or more updated route options between the one or more destinations; and updating the shopping route using the one or more routing frameworks and the one or more updated route options (Argue: [0039] – “Rules or parameters for the augmented reality program can be operated based upon the age of the participants. For example, young children too young to be separated from a parent can be assigned objects to his or her scavenger hunt list within a certain distance of the parent's current location or located in the same aisle as the parent. Older children can be assigned objects throughout the entire store”; [0089] – “Buttons 458A and 458B permit the adult to terminate instructions to the children to find objects being sought and instead show instructions to the children to return to the adult”; [0092] – “objects can be assigned one at a time until the shopping list is exhausted. In this way, if one child is retrieving items much more quickly than other children, the list will be exhausted more quickly. In another embodiment, objects can be assigned based upon the location of the child in the store at the time the object is assigned. A closest remaining object can be assigned to the child to make the overall distance traveled smaller, thereby speeding progression of the game”; see also [0087]).

In regards to claim 5, Argue/Do/Ghose teaches the method of claim 1. Argue further discloses that the assistive shopping cart system is associated with a user interface, wherein the method further comprises: displaying, via the user interface, a visual representation of the shopping route with one or more shopping route details; and displaying a next destination in the shopping route with one or more destination details, wherein the destination details comprise a natural language description of shopping route and the next destination (Argue: [0049] – “A view of the store is provided upon display 52 of device 50. The view of the store including product shelves 54A and 54B can be acquired through data generated by a camera device provided upon device 50. Text and other graphics can be superimposed over the view through operation of an augmented reality program upon device 50. An object being sought message 56 identifies for child a current object being sought. A location of device 50 provided by a real-time locating system (RTLS) and/or other methods and image recognition programming within device 50 can be utilized according to the methods disclosed herein to provide graphics leading a child to a particular item on a shelf. Navigation instruction 57 is provided including an arrow and textual information telling the child where to look for the object being sought. Graphic buttons 16A, 16B, and 16C are provided as a graphical user interface (GUI) for the child, permitting easy access of game or communication functions that the child might want to activate”; [0051] – “The exemplary portable computerized device 50 includes…a user interface 202”).

In regards to claim 6, Argue/Do/Ghose teaches the method of claim 1. Argue further discloses wherein detecting the one or more user actions in the shopping environment comprises one or more of: detecting an addition of an item to the assistive shopping cart system; detecting a removal of an item from the assistive shopping cart system; and detecting a shopping rate (Argue: [0075] – “The accelerometer 290 can be configured to generate an acceleration signal indicative of the motion of the consumer. The acceleration signal can be processed to assist in determining if the consumer has slowed or stopped, tending to indicate that the consumer is evaluating one or more products for purchase”).

In regards to claim 7, Argue/Do/Ghose teaches the method of claim 1. Argue further discloses that detecting the adverse user cognitive and physical conditions based on the one or more user actions and the user profile comprises: detecting an anomalous user movement; detecting a shopping route deviation; detecting a flagged item in the assistive shopping cart system; detecting a slowing shopping rate; and detecting biometric conditions outside of a shopping activity threshold (Argue: [0041] – “The augmented reality program can include rules to keep the kids in certain parts of the store and away from exits. Alerts to adult and store personnel can be generated if a child gets close to a restricted area”; [0075] – “The accelerometer 290 can be configured to generate an acceleration signal indicative of the motion of the consumer. The acceleration signal can be processed to assist in determining if the consumer has slowed or stopped, tending to indicate that the consumer is evaluating one or more products for purchase”; [0032] – “mark the object on a scavenger list as being achieved or completed…the scanning of the item can create a prompt to the adult, permitting the adult to review the candidate item, the price of the item, the container size of the item, or other details, and the adult can approve, disapprove, or provide corrective feedback to the child.”; the examiner notes a flagged item is interpreted to be an item on a the list and biometric conditions outside of a shopping activity threshold is interpreted to be the determination of entry to restricted area).

In regards to claim 8, Argue/Do/Ghose discloses the method of claim 1. Argue further discloses wherein updating the user profile based on the one or more user actions and the adverse user cognitive and physical conditions comprises: updating the user profile with an indication of one or more of: items purchased, shopping route traversed, the one or more user actions; and the user cognitive and physical conditions (Argue: [0029] – “accelerometers can also be used to track movement. In one embodiment, a global positioning system (GPS) can be used to augment a measurement of a location of a device. A number of methods are known to locate and track movement of a device within a store”; [0093] – “a current location of the playing device is read, for example, based upon a GPS reading. At step 712, in-store navigation instructions are loaded to guide the child from the current location to the location of the object being sought. At step 714, the instructions loaded in step 712 are displayed upon the playing device. At step 716, progress of the playing device location as compared to the in-store location of the object is monitored. In step 718, updated navigation instructions are displayed based upon the monitored progress”).

In regards to claim 9, claim 9 is directed to a system. Claim 9 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Argue/Do/Ghose teaches the limitations of claim 1 as noted above. Argue further teaches a system comprising: one or more computer processors; and a memory containing a program which when executed by the computer processors performs an operation (Argue: [0051-0052]). Claim 9 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 10-16, all the limitations in system claims 10-16 are closely parallel to the limitations of method claims 2-8 analyzed above and rejected on the same bases.  

In regards to claim 17, claim 17 is directed to a medium. Claim 17 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Argue/Do/Ghose teaches the limitations of claim 1 as noted above. Argue further teaches a computer program product, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation (Argue: [0025], [0051-0052]). Claim 17 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 18, all the limitations in medium claim 18 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

In regards to claim 19, Argue/Do/Ghose teaches the medium of claim 17. Argue further discloses detecting the one or more user actions in the shopping environment comprises one or more of: detecting an addition of an item to the assistive shopping cart system; detecting a removal of an item from the assistive shopping cart system; detecting a shopping rate; detecting an anomalous user movement; and detecting a shopping route deviation (Argue: [0041] – “The augmented reality program can include rules to keep the kids in certain parts of the store and away from exits. Alerts to adult and store personnel can be generated if a child gets close to a restricted area”; [0075] – “The accelerometer 290 can be configured to generate an acceleration signal indicative of the motion of the consumer. The acceleration signal can be processed to assist in determining if the consumer has slowed or stopped, tending to indicate that the consumer is evaluating one or more products for purchase”; [0032] – “mark the object on a scavenger list as being achieved or completed…the scanning of the item can create a prompt to the adult, permitting the adult to review the candidate item, the price of the item, the container size of the item, or other details, and the adult can approve, disapprove, or provide corrective feedback to the child.”).

In regards to claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant’s arguments, filed 09/01/2022, have been fully considered.

35 U.S.C. § 103
Applicant argues that Argue/Do/Davis fails to teach or suggest “‘detecting adverse user cognitive and physical conditions based on the one or more user actions, the user profile, and detected biometric conditions comprising at least a user breathing rate and a user pulse.’” Remarks page 11. Initially, the examiner notes that Argue is cited as disclosing detecting adverse user cognitive and physical conditions based on the one or more user actions and the user profile. Argue discloses this at least in [0030], disclosing an adult can specify where in the store a child should be allowed to travel, for example, by selecting a number of aisles in the store in which the child should remain and specifying that the child and the adult should be alerted if the child wanders outside of the permitted area. Argue, see at least [0041], further discloses that the augmented reality program can include rules to keep the kids in certain parts of the store and away from exits. Alerts to adult and store personnel can be generated if a child gets close to a restricted area. Accordingly, an adverse user cognitive and physical condition (a child being in a restricted area) is determined based on the user actions and user profile. With respect to the biometric conditions comprising at least a user breathing rate and a user pulse, Applicant’s amendments have necessitated a new grounds of rejection and a new reference has been cited to teach this limitation.  Examiner draws Applicant’s attention to the new office action above.
Applicant argues that the dependent claims overcome the 103 rejection for the same reasons as the independent claims. Remarks page 11. The examiner disagrees. As discussed in the paragraph above and in the 103 rejection above, the 103 rejection of the independent claims has been maintained. The rejection of the dependent claims is maintained for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Previously cited NPL reference U teaches tracking seniors or people with special needs. It can be determined whether these people are wandering based on tracking of their GPS. Action can be taken in response to determinations that wandering is occurring. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3684                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684